DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 11-14, 18-20, 23-26 and 31-41 are allowance.
Regarding claims 1, 11 and 31. Sohn et al. (US 2017/0201974 A1) in view of Vujcic (US 2009/0252125 A1) and further view of Shi et al. (US 2018/0123675 A1) teach a method for wireless communications, comprising:
transmitting/receiving, to a wireless node, a plurality of reference signals using a plurality of beams; and
transmitting/receiving an indication of sub-carrier resources for transmission of a random-access channel (RACH) preamble and a RACH payload; and
receiving, from the wireless node, RACH message comprising a RACH preamble and a RACH payload.
However, the combination of Sohn, Vujcic and Shi are fails to teach or fairly suggest
the RACH message being transmitted via at least one of the plurality of beams, wherein the RACH message indicates that a receive signal quality parameter associated with the at least one of the plurality of beams corresponding to the one or more of the plurality of reference signals exceeds a threshold, wherein the RACH preamble and the RACH payload are received using the same beam, wherein the RACH preamble and the RACH payload are received in different time or frequency resources, and wherein the RACH preamble and the RACH payload are received based on the indicated sub carrier resources.

Claims 2-7, 12-14, 18-20, 23-26 and 32-41 are allowance as being dependent directly or indirectly to the independent claims 1, 11 and 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641